EXHIBIT 10.22


LABORATORY CORPORATION OF AMERICA HOLDINGSDEFERRED
COMPENSATION PLAN


(EFFECTIVE JANUARY 1, 2002)

--------------------------------------------------------------------------------


PURPOSE OF THE PLAN

        Laboratory Corporation of America Holdings (the “Company”) hereby
establishes, effective January 1, 2002, a nonqualified deferred compensation
plan for the benefit of certain of the Company’s employees known as the Deferred
Compensation Plan (the “Plan”). The purpose of the Plan is to provide certain
eligible employees of the Company with the opportunity to receive certain
deferred compensation made on their behalf by the Company in the absence of
certain restrictions and limitations in the Code.

        The Plan is an “employee pension benefit plan” within the meaning of
ERISA. However, the Plan is unfunded and maintained for a select group of
management or highly compensated employees and, therefore, it is intended that
the Plan will be exempt from Parts 2, 3, and 4 of Title 1 of ERISA. The Plan is
not intended to qualify under Code Section 401(a).


ARTICLE I
DEFINITIONS

        Section 1.1. Definitions. For purposes of the Plan, the following words
and phrases shall have the meanings set forth below, unless their context
clearly requires a different meaning.

  (a) “Account” shall mean the bookkeeping account maintained by the Company on
behalf of each Participant pursuant to this Plan.


  (b) “Account Crediting Options” shall mean the investment funds, which may
include life insurance policies, selected by the Company, in its sole
discretion, within which the Accounts will be hypothetically invested as set
forth in Section 4.4.


  (c) “Administrator” shall mean the Administrator as defined in Article VI,
provided, however, that if the Administrator has delegated any of its powers or
duties, a reference to the Administrator herein will be deemed to be a reference
to the Administrator’s delegate.


  (d) “Affiliated Employer” shall mean any business entity, whether or not
incorporated, which at the time of reference controls, is controlled by, or is
under common control with the Company (within the meaning of Sections 414(b) and
(c) of the Code, or which must be taken into account as if it were an Employer
under Sections 414(m) or (o) of the Code).


  (e) “Beneficiary” or “Beneficiaries” shall mean the person or persons
designated by the Participant in accordance with the provisions of this Plan as
being entitled to receive any benefit payable under the Plan.


  (f) “Board” means the Board of Directors of the Company.


--------------------------------------------------------------------------------

  (g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


  (h) “Company” shall mean Laboratory Corporation of America Holdings.


  (i) “Company Contributions” shall mean the amounts, as determined by the
Company or an Affiliated Employer on an annual basis based on the provisions of
Section 3.2 of this Plan, credited by the Employer to the Account of each
Participant.


  (j) “Compensation” shall mean base pay and the Employee’s Management Incentive
Bonus. Base pay includes wages as defined in Section 3401(a) of the Code and all
other payments for compensation paid to an Employee by the Employer (in the
course of the Employer’s trade or business), excluding reimbursements or other
expense allowances, fringe benefits (cash and non-cash), moving expenses,
deferred compensation and welfare benefits, overtime, and bonuses (other than
the Management Incentive Bonus), but including amounts that are otherwise
excludable from the gross income of the Participant under a deferral election by
reason of the application of Sections 125 or 402(e)(3) of the Code.


  (k) “Deferral Contributions” shall mean the amounts, as determined by the
Participant on an annual basis based on the provisions of Section 3.1 of this
Plan, credited by the Employer to the Account of each Participant.


  (l) “Early Retirement Date” shall mean any date on or after a Participant both
attains the age of fifty-five (55) with ten (10) years of service and has
terminated his employment with the Employer, either voluntarily or
involuntarily, for any reason.


  (m) “Effective Date” shall mean the date on which this Plan becomes effective,
January 1, 2002.


  (n) “Eligible Employee” shall mean an employee who has been designated by the
Company, pursuant to Section 2.1, as eligible to make contributions to the Plan
and receive Company Contributions to the Plan.


  (o) “Employee” shall mean any common-law employee of the Company or Affiliated
Employers.


  (p) “Employer” shall mean Laboratory Corporation of America Holdings and each
Affiliated Employer. Unless the context otherwise requires, “the Employer” shall
mean Laboratory Corporation of America Holdings.


  (q) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


--------------------------------------------------------------------------------

  (r) “Management Incentive Bonus” shall mean the bonus given to members of
management based on various economic factors including, but not limited to, the
profitability of the Employer. The Management Incentive Bonus is given at the
discretion of the Employer.


  (s) “Participant” shall mean each Employee who is eligible to participate and
has been selected for participation in the Plan and who has become a Participant
pursuant to Article II. Any Employee who is a Plan Participant and whose
employment terminates with the Employer for any reason other than retirement,
death, or disability shall receive a lump sum payment and will no longer be
considered a Participant. Upon a Participant’s retirement, death, or disability,
an individual (or his Beneficiary) shall remain a Plan Participant for as long
as the Employee has any balance in his Account.


  (t) “Plan” shall mean the Laboratory Corporation of America Holdings Deferred
Compensation Plan, as set forth herein and as may be amended or restated from
time to time.


  (u) “Plan Administrator” means the Board or such other person or persons as
the Board may delegate from time to time to perform such function.


  (v) “Plan Year” means the calendar year ending December 31.


  (w) “Retirement Date” shall mean any date on or after a Participant both
attains the age of sixty-five (65) and has terminated his employment with the
Company, either voluntarily or involuntarily, for any reason.


  (x) “Trust” shall mean the trust fund established pursuant to the terms of the
Plan.


  (y) “Trustee” shall mean the corporation named in the agreement establishing
the Trust and such successor and/or additional trustees as may be named in
accordance with the Trust Agreement.


        Section 1.2. Gender and Number. As required by context, an expression in
the singular may be deemed to refer to the plural and vice versa. A word in the
masculine gender will be deemed also to include the feminine.

--------------------------------------------------------------------------------


ARTICLE II
ELIGIBILITY AND PARTICIPATION

        Section 2.1. Eligibility. Employees who are eligible for participation
in the Plan are certain key employees who are a part of a select group of
management or highly compensated employees, as defined in ERISA Sections 201(2),
301(a)(3), and 401(a)(1), and whom the Company has designated or may designate
as eligible to participate in the Plan at its discretion. Employees must also be
subject to the income tax laws of the United States in order to be eligible for
participation in the Plan.

        The Company shall designate one or more individuals to elect Eligible
Employees for participation in the Plan and shall notify each Eligible Employee
of his selection for participation. Subject to the provisions of Section 2.3, an
Eligible Employee must meet the eligibility requirements each Plan Year. The
Company may terminate an Employee’s participation in the Plan at any time in its
sole discretion.

        Section 2.2. Commencement of Participation. An Employee shall become an
Eligible Employee when the Company grants eligibility effective as of the date
determined by the Administrator in its discretion. An Eligible Employee shall
become a Participant when he elects to defer income into the Plan or the Plan
receives Company Contributions for his benefit.

        Section 2.3. Termination of Participation. Once an Eligible Employee has
become a Participant in the Plan for a Plan Year, participation shall continue
until the first to occur of (a) payment in full of all benefits to which the
Participant or Beneficiary is entitled under the Plan, (b) the occurrence of an
event specified in Section 2.4 which results in loss of benefits, or (c)
termination of the individual’s participation pursuant to Section 2.1 or Section
9.4.

        Section 2.4. Missing Persons. If the Company is unable to locate the
Participant or his Beneficiary for purposes of making a distribution, the amount
of the Participant’s benefits under the Plan that would otherwise be considered
as nonforfeitable shall be forfeited effective four (4) years after (a) the last
date a payment of said benefit was made, if at least one such payment was made,
or (b) the first date a payment of said benefit was directed to be made by the
Administrator pursuant to the terms of the Plan, if no payments have been made.
If such person is located after the date of such forfeiture, the benefits for
such Participant or Beneficiary shall not be reinstated hereunder.

        Section 2.5. Relationship to Other Plans. Participation in the Plan
shall not preclude the Participant from participating in any other fringe
benefit program or plan sponsored by the Employer for which such Participant
would otherwise be eligible.

--------------------------------------------------------------------------------


ARTICLE III
CONTRIBUTIONS AND VESTING

        Section 3.1. Deferral Contributions. Each Participant may elect to
execute a salary deferral election with the Employer to reduce his compensation
by a specified percentage, not exceeding 50%, equal to a whole number multiple
of one (1) percent. Such election shall become effective as soon as
administratively feasible after the Administrator’s receipt of the properly
completed salary deferral election which day shall always be the first day of a
full payroll period. Elections shall be made in writing on a form provided by
the Administrator and shall be delivered to the Employer at the time and in the
manner specified by the Administrator. An election once made will remain in
effect until a new election is made. A new election will be effective as of the
first day of the following Plan Year or as soon as administratively feasible
thereafter which day shall always be the first day of a full payroll period and
will apply only to Compensation payable with respect to services rendered after
such date. Amounts credited to a Participant’s Account prior to the effective
date of any new election will not be affected and will be paid in accordance
with the prior election. In no event may the amount which a Participant elects
to defer for any Plan Year be less than five thousand dollars ($5,000). The
Employer shall credit an amount to the Account maintained on behalf of the
Participant corresponding to the amount of said reduction. Under no
circumstances may an election to defer Compensation be adopted retroactively. A
Participant may not revoke an election to defer Compensation for a Plan Year
during that year.

        Each Participant may elect to have a percentage of his Management
Incentive Bonus otherwise payable to him during each Plan Year contributed to
the Plan on his behalf. This election must be made prior to the time that
services related to the Management Incentive Bonus are rendered. For example, if
a Management Incentive Bonus is provided for services rendered in 1990, then the
election to defer any portion of this bonus must be made prior to 1990. This is
true even if the bonus is not actually paid out until 1991.

        The Employer shall post to the Account of each Participant the amount of
the Management Incentive Bonus deferred on the Participant’s behalf, as
designated by the Participant’s deferral election in effect for that Plan Year.
The amount deferred from the Participant’s Management Incentive Bonus shall be
posted to his Account at the time the Management Incentive Bonus would otherwise
have been paid to the Participant.

        Section 3.2. Company Contributions. At such time as an Employee becomes
a Participant pursuant to Article II, the Employer may make contributions to the
Participant’s Account as determined by the Employer in its sole discretion.

        The Employer may, in its sole discretion, contribute such additional
amounts, if any, to the Account of any one or more Participants as the Employer
may determine.

        All contributions which the Employer may make under this Section 3.2
must constitute reasonable compensation for the services rendered under Section
162 of the Code.

        Section 3.3. Contribution Timing. Notwithstanding the date that Company
Contributions and Deferral Contributions are credited to a Participant’s
Account, a Participant’s Account shall not begin to be credited with investment
gains and losses until such time as the Company Contributions and Deferral
Contributions are actually transferred to the Participant’s Account or as
otherwise determined by the Company.

--------------------------------------------------------------------------------

         Section 3.4. Vesting. A Participant shall always be one hundred percent
(100%) vested in his Account balance.

--------------------------------------------------------------------------------


ARTICLE IV
ACCOUNTS AND INVESTMENTS

        Section 4.1. Establishment of Recordkeeping Accounts. A separate Account
shall be maintained for each Participant. Such Account shall be credited with
Deferral Contributions and Company Contributions made by the Employer, if any,
pursuant to this Plan and credited (or charged, as the case may be) with the
hypothetical investment results determined pursuant to this Article of the Plan.

        Section 4.2. Subaccounts. Within each Participant’s Account, separate
subaccounts shall be maintained to the extent the Employer deems necessary or
appropriate for the administration of the Plan.

        Section 4.3. Hypothetical Nature of Accounts. The Accounts established
under this Article shall be hypothetical in nature and shall be maintained for
recordkeeping purposes only so that hypothetical gains or losses on Deferral
Contributions and Company Contributions, if any, made to the Plan can be
credited (or charged, as the case may be).

        All amounts credited to a Participant’s Account are at all times assets
and property of the Employer and subject to the claims of the Company’s
creditors. No Participant or Beneficiary shall have any incidents of ownership
in the Account or in amounts credited to the Account. A Participant’s or
Beneficiary’s position with respect to payment of benefits under the Plan is
that of a general unsecured creditor of the Plan. The Plan established hereunder
shall not hold any actual funds or assets. The right of any person to receive
one or more payments under the Plan shall be an unsecured claim against the
general assets of the Employer. Any liability of the Employer to any
Participant, former Participant, or Beneficiary with respect to a right to
payment shall be based solely upon contractual obligations created by the Plan.

        Section 4.4. Investment Gains or Losses. Account Crediting Options will
be determined by the Company in its sole discretion, except that they are
hypothetical in nature and no funds are actually held in the Plan. Account
Crediting Options determine the hypothetical gain or loss to be reflected in the
Participant Accounts. The Company specifically retains the right to change the
Account Crediting Options at any time, in its sole discretion.

        The Participants and their Beneficiaries may be given the opportunity to
allocate their Account balance among the Account Crediting Options as provided
by the Plan. The Company is neither required nor obligated to accept a
Participant’s or Beneficiary’s allocation of his Account among the Account
Crediting Options. Subject to the Company’s exercise of its discretion, a
Participant or Beneficiary may change the allocation of his Account in
accordance with the investment procedure established by the Company in its sole
discretion, but in no event may a Participant change the allocation of his
Account more frequently than monthly. A Participant or Beneficiary may allocate
and reallocate his entire Account among the Account Crediting Options in
accordance with the then existing investment procedure. The Company may amend or
modify the investment procedure at any time in its sole discretion.

        Any amounts added to or subtracted from a Participant’s Account on any
given day will be converted to hypothetical share equivalents (“Hypothetical
Shares”) based on the daily closing price on said date (“Share Price”) for any
given Account Crediting Option. Any life insurance policies held in an Account
will be valued in a similar manner. For example, a

--------------------------------------------------------------------------------

contribution transferred to a Participant’s Account on January 3 will use the
daily closing price for January 3 for each Account Crediting Option affected. As
a result, the Accounts will always be at least one day behind. Hypothetical
Shares shall be carried on the Plan’s records and reported to the Participants
in the manner determined by the Company.

        Section 4.5. Hypothetical Gains or Losses. Any hypothetical dividends,
capital gains, and any other income or share activity will be reflected in the
Account Crediting Options. The timing of these will be the same as for the funds
on which each Account Crediting Option is based.

        The gain or loss on Participant Accounts will be calculated each
business day except as otherwise determined by the Company in its sole
discretion. The Share Price shall determine each Account Crediting Option’s
hypothetical value, based on the number of shares within the Account for any
given Account Crediting Option. Account balances that are given to Participants
on a given day will be based on the closing price of the previous business day.

--------------------------------------------------------------------------------


ARTICLE V
DISTRIBUTION OF ACCOUNT

        Section 5.1. Mandatory Distributions. A Participant shall begin
receiving distributions as provided in Section 5.4 upon the first to occur of
the following: his death, when he attains the Retirement Date, or Early
Retirement Date, or when he is determined to be disabled.

  (a) Retirement. A Participant must elect between the Retirement Date or Early
Retirement Date when he makes his initial deferral election under Section 3.1.
If a Participant fails to make this election, he shall be deemed to have elected
the Retirement Date. When a Participant attains the Retirement Date or Early
Retirement Date, the Plan will begin to make distributions to the Participant on
the first business day of the first month following the month the Participant
attained the Retirement Date or Early Retirement Date (or as soon as
administratively feasible after the first business day of the following month).


  (b) Death. Upon a Participant’s death, prior to attaining the Retirement Date
or Early Retirement Date, the Plan will begin to make distributions to the
Participant’s Beneficiary on the first business day of the month following the
month of the Participant’s death (or as soon as administratively feasible after
the first business day of the following month).


  (c) Disability. If prior to a Participant’s Retirement Date or Early
Retirement Date, the Participant should become disabled as a result of
accidental bodily injury or sickness to such an extent that he becomes wholly
and continuously unable to perform his normal duties for the Employer, the Plan
will begin to make distributions to the Participant on the first business day of
the month following the month of the Company’s determination of the
Participant’s disability (or as soon as administratively feasible after the
first business day of the following month). The Company’s determination of a
Participant’s disability shall be conclusive.


        At such time as a Participant or Beneficiary becomes eligible to receive
distributions under this Section and at any time after these distributions have
begun, a Participant or Beneficiary may petition the Company for a lump sum
payment of his then remaining Account balance, which may be granted or denied at
the sole discretion of the Company.

        Section 5.2. Distributions in the Event of Death. If a Participant dies
after becoming eligible to receive or while receiving annual payments, the
remaining annual payments will be made to his Beneficiary. If a Participant has
failed to name a Beneficiary, the remaining annual payments shall be made to the
Participant’s surviving spouse, if any, or if none, then to the Participant’s
estate.

        If a Beneficiary dies while receiving annual payments, the remaining
annual payments will be made to the Beneficiary’s estate.

--------------------------------------------------------------------------------

        Section 5.3. Account Valuation Upon a Distribution. Before a
distribution pursuant to this Article is made, the balance of a Participant’s
Account shall be determined for the business day the distribution is processed
for payment based on the Share Price in effect for that business day even though
the distribution will be actually made as soon as administratively feasible
thereafter. The Account valuation shall be made based on the vested Account
balance as determined under Section 3.4.

        Section 5.4. Determination of Method of Distribution. The Participant
will determine the method of distribution of benefits to himself and the method
of distribution to his Beneficiary. Such determination will be made at the time
the Participant makes his initial deferral election as set forth in Section 3.1.
If the Participant does not determine the method of distribution to him or his
Beneficiary, the method shall be a lump sum. This distribution election
(including a deemed election) can be changed by a Participant once per year, but
no later than one (1) year prior to the calendar year in which the Participant
will attain his retirement under Section 5.1(a). When a Participant makes his
initial deferral election, a Participant may elect one of the following four
distribution methods:

    (1)        lump sum payment;

    (2)        annual payments over 5 years;

    (3)        annual payments over 10 years; or

    (4)        annual payments over 15 years.

The annual payments will be made on the anniversary of the Participant’s initial
distribution under Section 5.1. The amount will be determined as follows. Each
annual payment will be equal to a fraction of the Account balance as of the date
the installment is processed for payment. The numerator of the fraction will be
“1” and the denominator will be the number of years remaining in the payment
schedule. The future annual payments will be annually adjusted for investment
gain or loss before determining the amount of the remaining annual payments.

        Section 5.5. Designation of Beneficiary. Each Participant shall have the
right to designate a Beneficiary to receive payment of his Account in the event
of his death. A Beneficiary designation shall be made by executing and filing
the Beneficiary designation form prescribed by the Company. Any such designation
may be changed at any time by execution of a new designation in accordance with
this Section.

        If no such designation is on file with the Company at the time of the
death of the Participant, or such designation is not effective for any reason as
determined by the Company, then the Beneficiary to receive such benefit shall be
the Participant’s surviving spouse, if any, or if none, the Participant’s
estate.

        Section 5.6. Other Distributions. At such time as a Participant’s
employment with the Company has terminated for any reason which does not entitle
him to begin receiving Section 5.1 distributions, the Participant shall receive
a lump sum distribution on the first business day of

--------------------------------------------------------------------------------

the month following the month the Participant’s employment terminated (or as
soon as administratively feasible after the first business day of the following
month).

        Section 5.7. Hardship Withdrawals. In the event a Participant incurs an
unforeseeable emergency, the Participant may make a written request to the
Company for a hardship withdrawal from his Account established under the Plan.
An unforeseeable emergency is a severe financial hardship to the Participant or
of a dependent (as defined in Section 152(a) of the Code) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. Determination of whether unforeseeable
circumstances have arisen shall be in the Company’s sole discretion. Withdrawals
of amounts because of an unforeseeable emergency are only permitted to the
extent reasonably needed to satisfy the emergency need as determined by the
Company in its sole discretion. This Section shall be interpreted in a manner
consistent with Sections 1.457-2(h)(4) and 1.457-2(h)(5) of the Treasury
Regulations.

        Section 5.8. Early Distributions. Upon the application of any
Participant, the Company, in accordance with its uniform, nondiscriminatory
policy, shall permit such Participant to withdraw some or all of the vested
portion of his Account prior to the time otherwise specified in the Plan for
reasons other than financial hardship. A Participant must give a written
petition of his intent to receive such distribution at least sixty (60) days (or
such shorter time as permitted by the Company in its discretion) prior to the
date of the distribution. If a Participant elects to receive such a
distribution, a penalty shall be imposed such that the amount of the requested
distribution shall be reduced by ten percent (10%), which reduction shall be
permanently forfeited by the Participant.

        Section 5.9. Notice to Trustee. The Company will notify the Trustee in
writing whenever any Participant or Beneficiary is entitled to receive benefits
under the Plan. The Company’s notice shall indicate the form, amount, and
frequency of benefits that such Participant or Beneficiary shall receive.

--------------------------------------------------------------------------------


ARTICLE VI
ADMINISTRATION

        Section 6.1. Administrator. The Plan shall be administered by one or
more individuals hereinafter referred to as the Administrator. The Administrator
shall be appointed by the Board. The Administrator shall be responsible for the
general operation and administration of the Plan and for carrying out the
provisions thereof. The Administrator may delegate to others certain aspects of
the management and operations of the Plan including the employment of advisors
and the delegation of ministerial duties to qualified individuals, provided that
such delegation is in writing. The Administrator shall be the named fiduciary as
that term is defined in Section 402(a)(2) of ERISA and the Plan Administrator as
that term is defined in Section 3(16)(A) of ERISA.

        Section 6.2. General Powers of Administration. The Administrator shall
have all powers necessary or appropriate to enable it to carry out its
administrative duties. Not in limitation, but in application of the foregoing,
the Administrator shall have the duty and power to interpret the Plan and
determine all questions that may arise hereunder as to the status and rights of
Employees, Participants, Beneficiaries, and any other person. The Administrator
may exercise the powers hereby granted in its sole and absolute discretion.
Benefits under this Plan will be paid only if the Administrator decides in its
discretion that the applicant is entitled to them. The Administrator shall not
be personally liable for any actions taken under this Plan unless the actions
involve willful misconduct.

        Whenever, in the administration of the Plan, any discretionary action by
the Administrator is required, the Administrator shall exercise its authority in
a nondiscriminatory manner so that all persons similarly situated will receive
substantially the same treatment.

        Section 6.3. Costs of Administration. The costs of administering the
Plan and the Trust shall be borne by the Company.

        Section 6.4. Indemnification of Administrator. The Company shall
indemnify the Administrator (and any other individuals to whom are delegated
Plan administrative responsibilities) against any and all claims, losses,
damages, expenses, including attorneys’ fees, incurred by them and any
liability, including any amounts paid in settlement with their approval, arising
from their action or failure to act, except when the same is judicially
determined to be attributable to its willful misconduct.

        Section 6.5. Agent for Service of Legal Process. The agent for service
of legal process under the Plan shall be Laboratory Corporation of America
Holdings, Law Department, 430 South Spring Street, Burlington, North Carolina
27215.

--------------------------------------------------------------------------------


ARTICLE VII
CLAIMS PROCEDURE

        Section 7.1. Claims. A person who believes that they are being denied a
benefit to which they are entitled under the Plan (hereafter referred to as a
“Claimant”) may file a written request for such benefit with the Administrator
setting forth his claim. The request must be addressed to the Administrator at
the Administrator’s then principal place of business. In making all decisions on
claims, the Administrator shall apply the Plan consistently to
similarly-situated individuals.

        Section 7.2. Claim Decision. Upon receipt of a claim, the Administrator
shall advise the Claimant that a reply will be forthcoming within ninety (90)
days and shall, in fact, deliver a written reply within that period. The
Administrator may, however, extend the reply period for an additional ninety
(90) days due to special circumstances. To obtain this additional ninety (90)
days, the Administrator must provide written notice to the Claimant, prior to
the expiration of the initial ninety-day (90-day) period, of the special
circumstances requiring the extension of time and the date by which the
Administrator expects a decision to be made.

        If the claim is denied in whole or in part, the Administrator shall
adopt a written opinion, using language calculated to be understood by the
Claimant, setting forth all of the following:

  (a) The specific reason or reasons for such denial.


  (b) The specific reference to pertinent provisions of the Plan on which such
denial is based and the Claimant’s right to review the same.


  (c) A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary.


  (d) An explanation of the Plan’s claims review procedure under Sections 7.3
and 7.4 and the time limits applicable to such procedures.


  (e) A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.


        Section 7.3. Request for Review. Within sixty (60) days after the
receipt by the Claimant of the written opinion described above, the Claimant may
request in writing that the Company review the determination of the
Administrator. Such request must be addressed to the Secretary of the Company,
at its then principal place of business. If the Claimant does not request the
Company’s Secretary to review the Administrator’s determination within such
sixty-day (60-day) period, he shall be forever barred and estopped from
challenging the Administrator’s determination.

        Section 7.4. Review of Decision. Following a request for review, the
Secretary shall fully and fairly review the decision denying the claim. The
Secretary may hold a hearing or

--------------------------------------------------------------------------------

conduct an independent investigation regarding the merits of the denied claim.
The Claimant shall have the opportunity to submit written comments, documents,
records, and other information relating to the claim for benefits. The Claimant
shall be provided, upon request and free of charge, with reasonable access to
and copies of all documents, records, and other information relevant to the
Claimant’s claim for benefits. Any such review of the denied claim shall take
into account all comments, documents, records, and other information submitted
by the Claimant relating to the claim without regard to whether such information
was submitted or considered in the initial determination.

        The Secretary shall notify the Claimant of its decision on review within
sixty (60) days after its receipt of the Claimant’s request for review. If the
Secretary determines that special circumstances (such as the need to hold a
hearing) require an extension of time, the Secretary shall furnish the Claimant,
prior to the expiration of the initial sixty-day (60-day) period, written notice
of an extension of sixty (60) days from the end of the initial sixty-day
(60-day) period. The written extension notice shall indicate the special
circumstances requiring the extension and the date by which the Secretary
expects to render its decision on review.

        If the Secretary renders a decision on review which is adverse to the
Claimant, the Secretary shall provide the Claimant with a written notice
thereof. The written notice shall be prepared in a manner calculated to be
understood by the Claimant and shall set forth (a) the specific reason or
reasons for the adverse decision, (b) reference to the specific Plan provisions
on which the determination is based and the Claimant’s right to review said
provisions, (c) the Claimant’s right to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the Claimant’s claim, and (d) the Claimant’s right to
bring a civil action under ERISA Section 502(a).

        For all purposes under the Plan, such decision on claims where no review
is requested and decisions on claims where review is requested shall be final,
binding, and conclusive on all interested parties.

        To the extent permitted, notice of a claim decision may be provided by
electronic notification. Any such electronic notification shall comply with the
standards imposed by Department of Labor (DOL) Regulation 2520.104b-1(c)(1)(i),
(iii), and (iv).

        All actions set forth herein to be taken by a Claimant may likewise be
taken by a representative of a Claimant who is duly authorized to act on the
Claimant’s behalf. The Administrator and/or the Company may require reasonable
evidence of the representative’s authority to act on behalf of the Claimant.

        Any portion of this claims procedure which is contrary to or
inconsistent with DOL Regulation 2560.503-1, effective January 1, 2002, shall be
null and void. The remaining portions of this claims procedure shall be
interpreted and applied in accordance with DOL Regulation 2560.503-1, effective
January 1, 2002.

--------------------------------------------------------------------------------


ARTICLE VIII
THE TRUST

        Section 8.1. Establishment of Trust. The Employer shall establish the
Trust between the Employer and the Trustee, in accordance with the terms and
conditions as set forth in a separate agreement, under which assets are held,
administered, and managed, subject to the claims of the Employer’s creditors in
the event of the Employer’s insolvency, until paid to Participants and their
Beneficiaries as specified in the Plan. The Trust is intended to be treated as a
grantor trust under the Code, and the establishment of the Trust is not intended
to cause Participants to realize current income on amounts contributed thereto.

--------------------------------------------------------------------------------


ARTICLE IX
MISCELLANEOUS

        Section 9.1. Not Contract of Employment. The adoption and maintenance of
the Plan shall not be deemed to be a contract between the Employer and any
person and shall not be consideration for the employment of any person. Nothing
herein contained shall be deemed to give any person the right to be retained in
the employ of the Employer or to restrict the right of the Employer to discharge
any person at any time nor shall the Plan be deemed to give the Employer the
right to require any person to remain in the employ of the Employer or to
restrict any person’s right to terminate his employment at any time.

        Section 9.2. Non-Assignability of Benefits. No Participant, Beneficiary,
or distributee of benefits under the Plan shall have any power or right to
transfer, assign, anticipate, hypothecate, or otherwise encumber any part or all
of the amounts payable hereunder, which are expressly declared to be
unassignable and non-transferable. Any such attempted assignment or transfer
shall be void. No amount payable hereunder shall, prior to actual payment
thereof, be subject to seizure by any creditor of any such Participant,
Beneficiary, or other distributee for the payment of any debt judgment or other
obligation, by a proceeding at law or in equity, nor transferable by operation
of law in the event of the bankruptcy, insolvency, or death of such Participant,
Beneficiary, or other distributee hereunder.

        The Plan shall not be required to make payments to a spouse or ex-spouse
of a Plan Participant pursuant to a court order providing for the payment of
alimony, separate maintenance and support, child support, property settlement or
division, or equitable apportionment or division, prior to the date payments
would otherwise be made to the Plan Participant as provided in the Plan.

        Section 9.3. Withholding. All deferrals and payments provided for
hereunder shall be subject to applicable withholding and other deductions as
shall be required of the Employer under any applicable local, state, or federal
law.

        Section 9.4. Amendment and Termination. The Board may from time to time,
in its discretion, amend, in whole or in part, any or all of the provisions of
the Plan; provided, however, that no amendment may be made that would impair the
rights of a Participant with respect to amounts already allocated to his
Account. The Board may terminate the Plan at any time by written notice
delivered to the Trustee without any liability hereunder for any such
discontinuance or termination. In the event that the Plan is terminated, the
balance in a Participant’s Account shall be paid to such Participant or
Beneficiary in a single cash lump sum, in full satisfaction of all such
Participant’s or Beneficiary’s benefits hereunder. Any such amendment to or
termination of the Plan shall be in writing and signed by a member of the Board.

        Section 9.5. Information between Employer and Trustee. The Employer
agrees to furnish the Trustee, and the Trustee agrees to furnish the Employer
with such information relating to the Plan and Trust as may be required by the
other in order to carry out their respective duties hereunder, including,
without limitation, information required under the Code or ERISA and any
regulations issued or forms adopted thereunder.

--------------------------------------------------------------------------------

        Section 9.6. Unsecured General Creditor Status of Employee. Any payments
to any Participant, Beneficiary, or any other distributee hereunder shall be
made from assets which shall continue, for all purposes, to be a part of the
general, unrestricted assets of the Employer. No person shall have nor acquire
any interest (legal, equitable, or otherwise) in any such assets by virtue of
the provisions of this Plan. The Employer’s obligation hereunder shall be an
unfunded and unsecured promise to pay money in the future. To the extent that
the Participant, Beneficiary, or other distributee acquires a right to receive
payments from the Employer under the provisions hereof, such right shall be not
greater than the right of any unsecured general creditor of the Employer. No
such person shall have nor acquire any right, title, interest, or claim (legal,
equitable, or otherwise) in or to any property or assets of the Employer.

        In the event that, in its discretion, the Employer purchases an
insurance policy, or policies, insuring the life of the Employee, or any other
property, to allow the Employer to recover the cost of providing the benefits,
in whole, or in part, hereunder, neither the Participant, Beneficiary, nor other
distributee shall have nor acquire any rights whatsoever therein or in the
proceeds therefrom. The Employer shall be the sole owner and beneficiary of any
such policy or policies and, as such, shall possess and may exercise all
incidents of ownership therein. No such policy, policies, or other property
shall be held in any trust for a Participant, Beneficiary, or other distributee
or held as collateral security for any obligation of the Employer hereunder. An
Employee’s participation in the underwriting or other steps necessary to acquire
such policy or policies may be required by the Employer and, if required, shall
not be a suggestion of any beneficial interest in such policy or policies to a
Participant.

        Section 9.7. Notices. Any notice permitted or required under the Plan
shall be in writing and shall be hand-delivered or sent, postage prepaid, by
first class mail, or by certified mail with return receipt requested, to the
principal office of the Company if no other address is specifically stated in
the Plan, if to the Plan Administrator or the Company, or to the address last
shown on the records of the Company, if to a Participant or Beneficiary. Any
such notice shall be effective as of the date of hand-delivery or mailing.

        Section 9.8. Severability. If any provision of this Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions hereof; instead, each provision shall be fully
severable, and the Plan shall be construed and enforced as if said illegal or
invalid provision had never been included herein.

        Section 9.9. Governing Laws. All provisions of the Plan shall be
construed, administered, and enforced according to ERISA, to the extent governed
by federal law, and by the laws of the state of North Carolina (without regard
to its choice of law rules) to the extent not preempted by ERISA.

        Section 9.10. Binding Effect. This Plan shall be binding on each
Participant and his heirs, devisees, and legal representatives and on the
Employer and its successors and assigns.

        Section 9.11. Entire Agreement. This document and any amendments contain
all the terms and provisions of the Plan and shall constitute the entire Plan,
any other alleged terms or provisions being of no effect.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned authorized officer of the Company
has executed this document on the fifteenth day of December 2001.

            LABORATORY CORPORATION OF
AMERICA HOLDINGS
       By:   /s/Bradford T. Smith         Bradford T. Smith             
Title:   Executive Vice President                    

 